                             United States District Court
                              Middle District of Florida
                                Jacksonville Division


NORTH AMERICAN SPECIALTY INSURANCE COMPANY,

             Plaintiff,

v.                                                            NO. 3:18-cv-1084-J-PDB

PIPELINE CONTRACTORS, INC., ET AL.,

             Defendants.



                                         Order

      The plaintiff, North American Specialty Insurance Company, sues the
defendants, Pipeline Contractors, Ronald Denmark, and Jo Ann Denmark, alleging
breach of a general indemnity agreement. Doc. 1. Before the Court is the defendants’
motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) or for a more definite
statement under Rule 12(e), Doc. 9, and the plaintiff’s response, Doc. 10.

      The complaint includes these allegations. 1 The parties entered into a general
indemnity agreement under which the defendants agreed to “exonerate, hold
harmless and indemnify” the plaintiff “from and against any and all liability, loss,
costs, damages, fees of attorneys and consultants, and other expenses” the plaintiff
incurs “by reason of or in consequence of” the plaintiff’s execution of bonds. Doc. 1
¶¶ 9–10. Relying on the agreement, the plaintiff issued payment and performance

      1To   decide a motion to dismiss under Rule 12(b)(6), a court may consider factual
allegations in the complaint, items attached to the complaint, anything extrinsic to the
complaint that is central to the claim and without challenge to its authenticity, and any
judicially noticeable facts. United States ex rel. Osheroff v. Humana, Inc., 776 F.3d 805,
811 (11th Cir. 2015). The court must accept factual allegations as true and construe them
in the light most favorable to the non-movant. Lanfear v. Home Depot, Inc., 679 F.3d
1267, 1275 (11th Cir. 2012).
bonds for three projects. Doc. 1 ¶ 11. For each project, the plaintiff received
“numerous” claims against the bonds and ultimately incurred and paid claimants
$758,048.55 in “losses, costs and damages.” Doc. 1 ¶¶ 12–13, 15. The defendants
failed to indemnity and hold harmless the plaintiff. Doc. 1 ¶ 13. The plaintiff
“complied with all the terms and conditions” of the indemnity agreement or the
defendants “excused” compliance. Doc. 1 ¶ 17. “All conditions precedent to
maintaining this action have occurred, been excused, or otherwise been waived.” Doc.
1 ¶ 18.

      To the complaint, the plaintiff attaches the indemnity agreement and the
bonds. Docs. 1-1, 1-2, 1-3, 1-4. Some bonds or bond-term sheets are unsigned or signed
only by Mr. Denmark as the president of Pipeline Contractors. Doc. 1-2 at 1, 3; Doc.
1-3 at 3, 7; Doc. 1-4 at 4, 5, 8. Paragraph 12 of the agreement provides:

      The liability of the Indemnitors [the defendants] hereunder shall not be
      affected by the failure of any party to sign any such bond, nor by any
      claim that other indemnity or security was to have been obtained, nor
      by the release of any indemnity or Indemnitor, nor by the return or
      exchange of any collateral that may have been obtained; and if any party
      signing this instrument is not bound for any reason, this obligation shall
      still be binding upon each and every other party.

Doc. 1-1 at 2, ¶ 12.

      In the motion to dismiss, the defendants argue the plaintiff fails to state a
claim on which relief may be granted because of the absence of signatures on some
bonds or bond-term sheets. Doc. 9 at 3. The defendants also argue the plaintiff failed
to sufficiently plead: the circumstances under which the plaintiff had paid claimants
under the bonds; whether the defendants had been in default and the details of the
default; whether the payees had provided the plaintiff with timely notice of any
default or nonpayment; whether the plaintiff had reasonably investigated the paid
claims; the details of the plaintiff’s payments (who, when, and amount); whether the
plaintiff had made the payments in good faith; whether the plaintiff had asked the
defendants for reimbursement; and whether the plaintiff had provided the
                                           2
defendants with a sworn itemized statement of the payments. Doc. 9 at 4–5. The
defendants alternatively seek a more definite statement to allow them to “craft a
reasonable answer or to craft affirmative defenses with adequate specificity.” Doc. 9
at 5. At a minimum, they seek the identities of the claimants the plaintiff paid under
the bonds, the dates of the payments, the amounts of the payments, the projects
associated with the payments, and documentation showing the plaintiff actually
made the payments. Doc. 9 at 5–6.

      Several procedural rules apply. Under Federal Rule of Civil Procedure 8(a)(2),
a “pleading that states a claim for relief must contain … a short and plain statement
of the claim showing that the pleader is entitled to relief.” Under Rule 8(b) and (c), in
a responsive pleading, a defendant must deny an allegation, admit an allegation, or
state it “lacks knowledge or information sufficient to form a belief about the truth of
an allegation,” which serves as a denial. Under Rule 12(b)(6), a party may move to
dismiss a pleading for “failure to state a claim upon which relief can be granted.”
Under Rule 12(e), a party may move for a more definite statement of a pleading that
“is so vague or ambiguous that [a] party cannot reasonably prepare a response.” And
under Rule 15(a)(2), a court must “freely give leave” to amend “when justice so
requires.”

      To survive Rule 12(b)(6) dismissal, a complaint must allege facts, accepted as
true, that state a claim that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009). If the movant shows beyond doubt that the plaintiff can prove no set of
facts in support of his claim that would entitle him to relief, dismissal is warranted.
Levine v. World Fin. Network Nat. Bank, 437 F.3d 1118, 1120 (11th Cir. 2006).

      Courts construe an indemnity agreement according to ordinary rules of
contract construction. Improved Benevolent & Protected Order of Elks of the World,
Inc. v. Delano, 308 So. 2d 615, 617 (Fla. Dist. Ct. App. 1975). To recover under an
indemnity agreement, a surety must show (1) breach of a valid indemnity agreement,
(2) loss incurred, (3) facts for which there was coverage, and (4) reasonableness of the

                                           3
amount claimed. Fidelity & Guar. Ins. Co. v. Ford Motor Co., 707 F. Supp. 2d 1300,
1313 (M.D. Fla. 2010) (citing Port Everglades Auth. v. R.S.C. Indus., Inc., 351 So. 2d
1148, 1150 (Fla. Dist. Ct. App. 1976)). The indemnity agreement, not the bond,
delineates the rights and obligations of the principal and the surety. Aetna Ins. Co. v.
Buchanan, 369 So. 2d 351, 354 (Fla. Dist. Ct. App. 1979). 2

       The defendants provide no basis for dismissal or a more definite statement. As
Rule 8(a)(2) directs, the plaintiff provided a “short and plain statement” of the claim
showing the plaintiff is “entitled to relief.” See Rule 8(a)(2) (quoted).

       On the absence of signatures, as the plaintiff observes, its allegations that it
issued the bonds in reliance on the indemnity agreement and paid amounts under
the bonds suffice and, moreover, paragraph 12 of the indemnity agreement provides
the failure of any party to sign any bond does not affect the defendants’ liability under
the agreement. Doc. 10 at 4; Doc. 1-1 at 3, ¶ 12.

       On the failure to plead conditions precedent, as the plaintiff observes, it
pleaded that all conditions precedent have occurred, been excused, or otherwise been
waived, and that statement—with the specific factual allegations and inclusion of the
indemnity agreement and bonds themselves—make plausible a claim for breach of
the indemnity agreement. See Doc. 10 at 5.

       On the request for a more definite statement, the complaint is typical of one
for breach of an indemnity agreement, is neither vague nor ambiguous—especially


       2In a diversity action, a federal district court must apply the substantive law of
the forum state, Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938), including its conflicts-of-
law principles, Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). Under
Florida conflicts-of-law principles, the law of the place where a contract is executed or to
be performed determines its nature, validity, and interpretation. Rando v. Gov’t
Employees Ins. Co., 556 F.3d 1173, 1176 (11th Cir. 2009); State Farm Mut. Auto. Ins. Co.
v. Roach, 945 So. 2d 1160, 1163–64 (Fla. 2006). Here, because the indemnity agreement
was signed in Florida and the bonds were executed in Florida for work to be performed
in Florida, Florida law governs. The parties do not contend otherwise.

                                             4
considering its inclusion of the indemnity agreement and bonds themselves—, and
does not prevent the defendants from reasonably preparing a responsive pleading
indicating they admit an allegation, deny an allegation, or lack knowledge or
information sufficient to form a belief about the truth of an allegation. See Fed. R.
Civ. P. 8. Discovery is available to them to learn the additional details they seek. And
the liberal amendment standard is available to them to assert any affirmative
defense they could not have asserted without discovery. 3

      The Court denies the defendants’ motion to dismiss or for a more definite
statement, Doc. 9. Unless the action is settled at the upcoming mediation conference,
the defendants must answer the complaint by June 13, 2019.

      Ordered in Jacksonville, Florida, on May 24, 2019.




c:    Counsel of Record




      3A  responsive pleading need not contain factual allegations to support an
affirmative defense. Moore v. R. Craig Hemphill & Assocs., No. 3:13-cv-900-J-39PDB,
2014 WL 2527162, at * 3 (M.D. Fla. May 6, 2014) (unpublished).

                                           5
